
	

113 HR 5756 IH: Heller Public Firearms Range Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5756
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To restore a public firearms range to the District of Columbia.
	
	
		1.Short titleThis Act may be cited as the Heller Public Firearms Range
Act of 2014.2.Congressional findingsThe Congress finds the following:(1)The right to keep and bear arms in the District of Columbia has been severely restricted for many
			 years, resulting in citizens with firearms skills insufficient for proper
			 safety.(2)The ability of the public to safely use firearms for hunting and self defense is dependent on
			 sufficient opportunities for safety education and training.(3)The Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) facilitates hunter and
			 firearm safety education and training for all States.(4)Richard A. Heller of Washington, DC, has shown untiring energy and courage in pursuing Second
			 Amendment rights for the citizens of the District of Columbia, resulting
			 in the landmark Supreme Court decision in the case District of Columbia v.
			 Heller (554 U.S. 570, 2008).3.Amendments to the Pittman-Robertson Wildlife Restoration Act(a)Apportionment to District of ColumbiaSection 4(c) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(c)) is amended by
			 inserting the District of Columbia, after Puerto Rico,.(b)Cooperation and payment of fundsSection 8A of such Act (16 U.S.C. 669g–1) is amended to read as follows:8A.Cooperation and payment of funds(a)Cooperation and payment(1)In generalThe Secretary of the Interior—(A)may cooperate with the Secretary of Agriculture of Puerto Rico, the Mayor of the District of
			 Columbia, the Governor of Guam, the Governor of American Samoa, the
			 Governor of the Commonwealth of the Northern Mariana Islands, and the
			 Governor of the Virgin Islands, in the conduct of wildlife restoration
			 projects and hunter safety programs as provided by section 8(b), upon
			 such terms and conditions as the Secretary deems fair, just, and
			 equitable; and(B)subject to paragraph (2), may apportion to Puerto Rico, the District of Columbia, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, and the Virgin
			 Islands, out of the money available for apportionment under this Act, such
			 sums as the Secretary shall determine, which shall not exceed, for any
			 year—(i)for Puerto Rico and the District of Columbia, one-half of 1 percent of the total amount apportioned
			 for the year;(ii)for Guam, one-sixth of 1 percent of such total amount apportioned;(iii)for American Samoa, one-sixth of 1 percent of such total amount apportioned;(iv)for the Commonwealth of the Northern Mariana Islands, one-sixth of 1 percent of such total amount
			 apportioned; and(v)for the Virgin Islands, one-sixth of 1 percent of such total amount apportioned.(2)LimitationThe Secretary shall not require any of such cooperating agencies to pay an amount that exceeds 25
			 percent of the cost of any project.(b)Unexpended and unobligated apportionmentsAny unexpended or unobligated balance of any apportionment made under this section—(1)shall be available for expenditure in Puerto Rico, the District of Columbia, Guam, American Samoa,
			 the Commonwealth of the Northern Mariana Islands, or the Virgin Islands,
			 as applicable, in the succeeding year, on any approved project; and(2)if unexpended or unobligated at the end of such year may be made available for expenditure by the
			 Secretary in carrying out the Migratory Bird Conservation Act (16 U.S.C.
			 715 et seq.)..(c)Additional apportionment to District of ColumbiaIf before the date of the enactment of this Act the Secretary of the Interior makes an
			 apportionment of funds under any of subsection (b) or (c) of section 4 or
			 section 10(a) of such Act (16 U.S.C. 669c, 669h–1(a)) for the fiscal year
			 in which this Act takes effect, the Secretary shall make an additional
			 apportionment under that subsection or section, respectively, to the
			 District of Columbia for the fiscal year in an amount equal to the amount
			 that would have been apportioned to the District under that subsection or
			 section, as applicable, if this Act were effective at the time of the
			 preceding apportionment under that subsection or section.(d)Grant for construction and operation of indoor public target range for firearm users(1)In generalThe Secretary of the Interior shall use amounts in the Federal aid to wildlife restoration fund to
			 make a grant in fiscal year 2015 to the Mayor of the District of Columbia
			 for the construction and operation of an indoor public target range for
			 firearms users in the District of Columbia.(2)AmountA grant under this subsection shall not exceed $750,000.(3)Range requirementsThe Secretary shall require that any target range constructed with a grant under this subsection
			 shall include—(A)at least 10 firing lanes of at least 25 yards in length each;(B)classroom facilities for hunter and firearm safety education and training;(C)offices suitable for retail sales of firearms and ammunition by holders of Federal firearms
			 licenses;(D)secure storage for firearms stocked by federally licensed firearm dealers and for purposes related
			 to the operation of the range; and(E)such other amenities as are appropriate for a public firearms range.(4)Construction and operation by secretaryIf the Mayor of the District of Columbia fails to apply for such grant by not later than 90 days
			 after the date of the enactment of this Act or fails to construct a target
			 range with such a grant in accordance with this subsection by not later
			 than one year after such date of enactment, the Secretary shall construct
			 and operate an indoor public firearms target range on suitable Federal
			 land within the District of Columbia using funds in the Federal aid to
			 wildlife restoration fund, and the amount available for a grant under this
			 subsection or from other sources.(5)Operating costsThe ongoing costs of operation of such range constructed and operated by the District under this
			 Act, or one constructed and operated by the Secretary under this Act,
			 shall be paid—(A)through funds annually apportioned to the District of Columbia from the Federal aid to wildlife
			 restoration fund,(B)through amounts apportioned to the District, pursuant to a grant,(C)by fees paid by users of the range, that shall be comparable to fees charged for use of public
			 target ranges in the commercial market, and(D)by funds raised from the public.
